Citation Nr: 0006787	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-41 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of lumbosacral strain with idiopathic low back 
pain, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from April 1986 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
Regional Office (RO).  The rating decision granted the 
veteran service connection for residuals of lumbosacral 
strain with idiopathic low back pain and evaluated the 
condition as 10 percent disabling.  The veteran submitted a 
notice of disagreement with that rating decision in December 
1994.  In September 1995, the RO provided the veteran with a 
statement of the case.  The veteran filed her substantive 
appeal in November 1995.

This case was previously before the Board, which rendered the 
decision on a second issue and remanded the case as to the 
instant issue in December 1997.  The matter has been returned 
to the Board for appellate review.

REMAND

The veteran has alleged that her service-connected residuals 
of lumbosacral strain with idiopathic low back pain are more 
severe than contemplated by the current 10 percent rating.  
Thus, the veteran's claim of entitlement to a greater 
original evaluation is well grounded.  Bruce v. West, 11 Vet. 
App. 405 (1999); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); 38 U.S.C.A. § 5107(a).  VA therefore has a duty to 
assist the veteran in obtaining evidence pertinent to her 
claim.  Id; Peters v. Brown, 6 Vet. App. 540 (1994).

The Board is of the opinion that for there to be an equitable 
disposition of the veteran's claim, further development of 
evidence must be undertaken.  The Board notes that there are 
a number of unresolved matters in the prior development of 
this claim.  First, it appears that all records of treatment 
received by the veteran from VA for her lumbosacral condition 
have not been associated with the claims file.  The file 
documented that the RO had contacted the Durham, North 
Carolina VA Medical Center (VAMC) in March 1995 to request 
that it submit all treatment records for the veteran from 
August 1993 forward.  Records answering that description were 
not in the claims file, nor was any reply from the Durham, 
North Carolina VAMC indicating that the veteran had not been 
treated there during the period in question.  In the report 
of a VA examination received by the veteran at the Winston-
Salem, North Carolina VA Outpatient Clinic (VAOPC) in May 
1999, it was stated that the veteran "ha[d] an appointment 
to go back for a treatment evaluation, in June or July" at 
the Durham, North Carolina VAMC for her back.  The statement 
implies that the veteran received treatment there prior to 
May 1999.  The inclusion in the claims file of certain 
records from the Durham, North Carolina VAMC concerning the 
veteran - - an October 1995 radiology report and a December 
1995 electromyography report, both pertaining to her 
lumbosacral condition - - also suggests that additional 
records of treatment of the veteran may be with that 
facility.  On the other hand, it is to be noted that the 
veteran informed the RO by letter dated February 2, 1998 that 
she had received no treatment from any VA provider (as well 
any private provider) for her back condition since August 
1997.  VA treatment records have been held to be in the 
constructive possession of VA and therefore constructively 
included in the record of a claim.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Accordingly, such records must be 
sought, obtained, and reviewed by the agency of original 
jurisdiction before it decides a claim to which they relate.

Second, it appears that no VA examination of the veteran 
since October 1995 has been conducted without there being 
unavailable for the examiner's review radiological or similar 
evidence pertinent to the veteran's lumbosacral condition.  
In the report of a VA examination conducted at the Winston-
Salem, North Carolina VAOPC in October 1995, the examiner 
stated that a pertinent radiological report that had been 
generated recently at the Durham, North Carolina VAMC had not 
been available to him for the examination.  The report of the 
May 1999 VA examination also conducted at the Winston-Salem, 
North Carolina VAOPC indicated that a summary of x-rays of 
the veteran's back (apparently, the October 1995 report from 
the Durham, North Carolina VAMC, the only report concerning 
x-rays of the veteran's back contained in the claims file) 
had been made available to the examiner.  However, it was 
documented that prior to the May 1999 examination, the RO had 
attempted, but failed, to obtain from the Durham, North 
Carolina VAMC either the x-rays themselves for inclusion in 
the claims file or an explanation for its not having been 
able to produce them.  Furthermore, the physician who 
conducted the May 1999 VA examination stated in his report 
that no computerized tomography or magnetic resonance imaging 
scans were performed for the examination because the VAOPC 
did not have the required equipment and suggested that such 
procedures could be done in June or July 1999 at the Durham, 
North Carolina VAMC.  Further, the May 1999 examiner did not 
comment on a transitional L5 vertebra which was noted on 
October 1995 X-rays and any symptoms resulting from any 
congenital abnormality.  In view of this documentation, the 
Board is of the opinion that neither the October 1995 nor the 
May 1999 VA examination represents an adequate basis for 
evaluation of the veteran's lumbosacral condition.  See 
38 C.F.R. §§ 4.2, 4.70 (1999).  The fulfillment of VA's 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 5 
Vet. App. 127 (1994); Green (Victor) v. Derwinski, 1 Vet. 
App. 121 (1991).

The veteran filed her claim in August 1993.  The Board notes 
that the veteran is contesting the original evaluation of her 
lumbosacral condition, which was assigned in the January 1994 
rating decision granting service connection for that 
condition, rather than seeking an increased evaluation after 
a prior rating has become final.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a claimant is presumed to be seeking the 
maximum benefit allowed by law and regulation for the 
disability in question, and a claim remains in controversy 
when less than the maximum benefit has been awarded).

The distinction between a claim concerning an original rating 
of disability following a grant of service connection on that 
claim and a new claim for an increased rating of a disability 
is pertinent here.  After the veteran had appealed the 
January 1994 rating decision, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) decided 
the case of Fenderson v. West.  In its opinion, the Court 
distinguished the procedure to be followed when the issue is 
entitlement to a greater original evaluation of a disability 
from the procedure to be followed when the issue is 
entitlement to an increased evaluation of a disability.  The 
Court observed that in the latter instance, the present level 
of the disability is of primary concern.  Fenderson v. West, 
12 Vet. App. 119, 126, (1999), citing Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Court stated that in contrast, an 
original evaluation of a disability must address all evidence 
that was of record from the date of the filing of the claim 
on which service connection was granted (or from other 
applicable effective date)  See Fenderson, 12 Vet. App. at 
126-27.  The Court observed that, accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," ratings of the 
disability based on the facts shown to exist during separate 
periods of time.  Id.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify any sources of inpatient and/or 
outpatient treatment that she has 
received at any VA or private (non-VA) 
facility from August 1993 to the present 
for her residuals of lumbosacral strain 
with idiopathic low back pain.  A copy of 
this request should be placed in the 
claims file.  The RO then should obtain 
all pertinent medical records from the 
facilities named, excluding those records 
currently in the claims file.  Once 
obtained, the records should be 
associated with the claims file.

2.  When the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
neurological examination to determine the 
current nature, extent and etiology of 
any low back disability.  All indicated 
tests, studies, including x-rays and 
imaging procedures, should be performed.  
The veteran's complaints should be 
listed, and all neurological findings 
related to the service- connected 
disability should be set out in detail.  
The examining physician should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. §§ 4.40 and 4.45.  
The examiner should comment on the nature 
and symptoms of the veteran's service-
connected low back disorder, in contrast 
to any congenital abnormalities and 
resulting symptoms not attributable to 
the veteran's period of service.  The 
claims file should be made available to 
the examiner for use in the study of the 
veteran's case.  Due written notice of 
the time and place of the examination 
should be given to the veteran, and a 
copy of the notification letter should be 
placed in the claims file.  

3.  Thereafter, the RO should 
readjudicate the claim of the veteran for 
an original evaluation of her service-
connected residuals of lumbosacral strain 
with idiopathic low back pain in excess 
of 10 percent.  Consideration should be 
given to the appropriateness of "staged 
ratings" of the veteran's service-
connected condition, in accordance with 
Fenderson v. West.  If the determination 
of the claim is unfavorable to the 
veteran in any respect, the RO should 
furnish her and her representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. § 19.31.  The veteran and her 
representative should then be given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


